SHORTELL LAW LLC
Caitlin Shortell ABA # 0401025
911 W. 8th Avenue, Suite 204
Anchorage, Alaska 99501
Telephone: (907) 272-8181
Facsimile: 1 (888) 979-6148
cs.sgalaw@gmail.com

Heather Gardner ABA # 0111079
645 G Street, Suite 100-754
Anchorage, Alaska 99501
Telephone: (907) 375-8776
Facsimile: 1 (888) 526-6608
hgardnerlaw@gmail.com

Counsel for Plaintiffs

   IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ALASKA

DENALI NICOLE SMITH, on behalf of herself
and others similarly situated,            )
                                          )
                               Plaintiff, )
         vs.

MICHAEL DUNLEAVY, in his official
capacity of Governor of the State of Alaska,
Clyde “Ed” Sniffen, in his official capacity as
Acting Attorney General of the State of Alaska,
LUCINDA MAHONEY, in her official capacity
as Commissioner of the State of Alaska,
Department of Revenue, ANNE WESKE, in her
official capacity as Director of the Permanent
Fund Division, State of Alaska, Department of   Case No. 3:19-cv-00298 HRH
Revenue,                                        NON-OPPOSED MOTION TO EXTEND
                                                PRETRIAL DEADLINES
                                   Defendants.


         Plaintiff, Smith, by and through counsel, now submits this Motion to Extend

Pretrial Deadlines, specifically the close of fact discovery, for 90 days from the currently



SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-00298 HRH
                                                                                          1
NON-OPPOSED MOTION TO EXTEND PRETRIAL DEADLINES
  Case 3:19-cv-00298-HRH Document 36 Filed 12/11/20 Page 1 of 3
scheduled date of December 16, 2020 until March 16, 2021. Defendants’ Counsel does

not oppose this motion.

         On October 13, 2020, undersigned counsel emailed Assistant Attorney General

Rebecca Cain to request Defendant’s non-opposition to an extension of pretrial deadlines

based on the disruption of all litigation caused by Covid-19. On October 14, 2020, Ms.

Cain replied that Defendants non-opposed an extension of any pretrial deadlines that had

not already passed. Ms. Cain advised that a new attorney in her section would contact

undersigned counsel.

         On November 10, 2020, Defendants’ counsel, Assistant Attorney General Rebecca

Hattan, emailed undersigned counsel and communicated Defendants’ non-opposition to

an extension of pretrial deadlines for a period of 90 days. On November 17, 2020, upon

Plaintiff’s counsel’s request, Defendants produced their initial disclosures to undersigned

counsel.

         Based on the nationwide disruption caused by Covid-19 and the fact that Plaintiff

only received Defendants’ Initial Disclosures on November 17, 2020, Plaintiff’s counsel

requests that the close of fact discovery be extended for at least 90 days from December

16, 2020 until March 16, 2021.

         RESPECTFULLY SUBMITTED this 20th day of December 2020.

         By:      ____________/s/_______________
                  Caitlin Shortell #0405027



SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-00298 HRH
                                                                                         2
NON-OPPOSED MOTION TO EXTEND PRETRIAL DEADLINES
  Case 3:19-cv-00298-HRH Document 36 Filed 12/11/20 Page 2 of 3
         By:      ____________/s/_______________
                  Heather Gardner #0111079


CERTIFICATE OF SERVICE

This certifies that on this 20th day of December 2020, a copy of the foregoing
document was served via CM/ECF, to which the following parties’ counsel are
subscribers.

Rebecca Cain
State of Alaska, Office of the Attorney General
1031 W. 4th Avenue Suite 200
Anchorage, AK 99501

Rebecca Hattan
State of Alaska, Office of the Attorney General
1031 W. 4th Avenue Suite 200
Anchorage, AK 99501

Attorney for Defendants


/s/ Caitlin Shortell




SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-00298 HRH
                                                                                 3
NON-OPPOSED MOTION TO EXTEND PRETRIAL DEADLINES
  Case 3:19-cv-00298-HRH Document 36 Filed 12/11/20 Page 3 of 3
